Exhibit 10.3

Execution Version

SECOND SUPPLEMENTAL INDENTURE

This Second Supplemental Indenture (this “Supplemental Indenture”), dated as of
October 19, 2016, is by and among Rice Energy Inc., a Delaware corporation (the
“Company”), Rice Energy Operating LLC (formerly known as Rice Energy Appalachia
LLC), a Delaware limited liability company and Guarantor (as defined in the
Indenture referred to herein) (the “Operating Company”), the other Guarantors
and Wells Fargo Bank, National Association, as trustee under the Indenture (the
“Trustee”). Capitalized terms used herein without definition shall have the
meanings assigned to them in the Indenture.

RECITALS:

WHEREAS, the Company and the Guarantors have heretofore executed and delivered
to the Trustee an indenture, dated as of April 25, 2014, relating to the 6.25%
Senior Notes due 2022 of the Company (the “Securities”), as supplemented by the
First Supplemental Indenture, dated as of November 10, 2014 (as so supplemented,
the “Indenture”);

WHEREAS, Section 9.1(5) of the Indenture provides that, without the consent of
any Holders, the Company, the Guarantors and the Trustee may amend or supplement
the Indenture, the Securities or the Subsidiary Guarantees to make any change
that would provide any additional rights or benefits to the Holders, add Events
of Default or surrender any right or power conferred upon the Company or any
Guarantor or that does not adversely affect in any material respect the legal
rights thereunder of any Holder;

WHEREAS, the Company desires and has requested the Trustee to join with the
Company, the Operating Company and the Guarantors in entering into this
Supplemental Indenture for the purpose of adding the Operating Company as a
co-obligor under the Securities as permitted by Section 9.1(5) of the Indenture;
and

WHEREAS, the Company has delivered to the Trustee simultaneously with the
execution and delivery of this Supplemental Indenture an Officers’ Certificate
and Opinion of Counsel relating to this Supplemental Indenture as contemplated
by Section 11.4 of the Indenture, and the Company has satisfied all other
conditions required under Article IX of the Indenture to enable the Company, the
Operating Company, the Guarantors and the Trustee to enter into this
Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, the Operating Company, the Guarantors and the Trustee
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Securities as follows:

1. The Operating Company as Co-Obligor. The Operating Company hereby agrees to
become a co-obligor of the Securities with the same obligations and duties as
the Company under the Indenture (including the due and punctual performance and
observance of all of the covenants and conditions to be performed by the
Company, including, but not limited to, the



--------------------------------------------------------------------------------

obligation to pay the principal of, premium, if any, and interest on the
Securities when due whether at maturity, by acceleration, redemption or
otherwise), and with the same rights, benefits and privileges of the Company
thereunder; provided, however, that the Operating Company will have no
obligations or duties under Section 4.2 of the Indenture, the performance of
which will be the sole responsibility of the Company.

2. Company Obligations. For the avoidance of doubt, the Company confirms that,
notwithstanding the addition of the Operating Company as a co-obligor of the
Securities, (i) the Company is not being discharged from any of its obligations
or covenants under the Indenture or the Securities and (ii) the Company’s
obligations and duties under the Indenture (including the due and punctual
performance and observance of all of the covenants and conditions to be
performed by the Company, including, but not limited to, the obligation to pay
the principal of, premium, if any, and interest on the Securities when due
whether at maturity, by acceleration, redemption or otherwise), and the
Company’s rights, benefits and privileges thereunder shall continue.

3. Rules of Interpretation. The rules of interpretation set forth in the
Indenture shall be applied hereto as if set forth in full herein.

4. Effectiveness of Supplemental Indenture. Upon the execution of this
Supplemental Indenture by the Company, the Operating Company, the Guarantors and
the Trustee, the Indenture shall be amended and supplemented in accordance
herewith, and this Supplemental Indenture shall form a part of the Indenture for
all purposes and each Holder shall be bound thereby.

5. Ratification of Indenture. The Indenture, as supplemented by this
Supplemental Indenture, is in all respects ratified and confirmed, and this
Supplemental Indenture shall be deemed part of the Indenture in the manner and
to the extent herein and therein provided.

6. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OF LAW RULES OF SAID STATE.

7. Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

9. Separability Clause. In case any provision in this Supplemental Indenture
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

10. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Company, the Operating Company and the Guarantors.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplemental
Indenture to be duly executed as of the date first above written.

 

RICE ENERGY INC. By:  

/s/ William E. Jordan

  Name:   William E. Jordan   Title:   Senior Vice President, General Counsel
and Corporate Secretary RICE ENERGY OPERATING LLC By:  

/s/ William E. Jordan

  Name:   William E. Jordan   Title:   Senior Vice President, General Counsel
and Corporate Secretary RICE DRILLING B LLC RICE DRILLING D LLC RICE ENERGY
MARKETING LLC RICE MARKETING LLC RICE OLYMPUS MIDSTREAM LLC By:  

/s/ William E. Jordan

  Name:   William E. Jordan   Title:   Senior Vice President, General Counsel
and Corporate Secretary

Signature Page to Supplemental Indenture (2014 Indenture)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee By:  

/s/ Patrick Giordano

  Name: Patrick Giordano   Title:   Vice President

Signature Page to Supplemental Indenture (2014 Indenture)